Citation Nr: 0609467	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  97-16 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for a back disorder.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for multiple joint 
arthritis.  

3.  Whether new and material evidence has been received to 
reopen a claim of service connection for a bilateral knee 
disorder.

4.  Entitlement to service connection for myofascial pain 
syndrome.

5.  Entitlement to service connection for a neck disorder, to 
include as secondary to service-connected Achilles tendonitis 
on the left with an ankle sprain, and service-connected 
Achilles tendonitis of the right ankle.

6.  Entitlement to service connection for a left shoulder 
disorder, to include as secondary to service-connected 
Achilles tendonitis on the left with an ankle sprain, and 
service-connected Achilles tendonitis of the right ankle.

7.  Entitlement to service connection for a left wrist 
disorder, to include as secondary to service-connected 
Achilles tendonitis on the left with an ankle sprain, and 
service-connected Achilles tendonitis of the right ankle.

8.  Entitlement to service connection for a right knee 
disorder, as secondary to service-connected Achilles 
tendonitis on the left with an ankle sprain, and service-
connected Achilles tendonitis of the right ankle.

9.  Entitlement to service connection for a back disorder, as 
secondary to service-connected Achilles tendonitis on the 
left with an ankle sprain, and service-connected Achilles 
tendonitis of the right ankle.

10.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD) with depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1985 to December 
1985.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from numerous rating decisions.  

In regards to the issues of whether new and material evidence 
has been received to reopen claims of entitlement to service 
connection for back and bilateral knee disorders, these 
issues were previously before the Board in January 1999.  By 
action of the Board in January 1999, those issues were 
remanded to the RO in Honolulu, Hawaii, for additional 
development.  In connection with the instant appeal, the 
remanded issues were the subject of an adverse rating action 
entered in February 1997 by the RO.  From a historical 
perspective, the Board by its decision of December 1989 
denied service connection for each disorder.

The record reflects, as well, that the veteran in July 1998 
entered claims of entitlement to service connection for neck, 
left shoulder, back, left wrist, and right knee disorders, 
secondary to service-connected disabilities involving 
Achilles tendonitis and left ankle sprain.  That claim was 
denied by the RO in April 1999, and in July 1999, the veteran 
initiated an appeal.

In January 2000, the veteran corresponded with the RO, noting 
that she wished to reframe her claim for multiple joint pain, 
based on a recent diagnosis of a myofascial pain syndrome.  
She further alleged that her myofascial pain syndrome was 
incurred in service, and specifically, that it was the result 
of an inservice injury.   In the alternative, she averred 
that it was the direct result of a service-connected 
disability.  Although it was not clarified as to what claim 
the veteran was reframing, the issue of service connection 
for a myofascial pain syndrome, alone, was the subject of a 
January 2000 conference between the veteran and the RO's 
decision review officer.

The veteran was furnished a supplemental statement of the 
case in April 2000 solely as to the issues remanded by the 
Board in 1999.  A statement of the case was provided to her 
in May 2000 as to the issues which were the subject of the 
veteran's July 1998 and January 2000 claims, albeit without 
regard to the Board's denial in December 1989 as to the 
veteran's claim for service connection for multiple joint 
pain/arthritis.  Received by the RO in June 2000 was a 
substantive appeal in which the veteran requested a Board 
hearing, sitting at the RO, and stated her desire to appeal 
all of the issues listed on the statement of the 
case/supplemental statement of the case.  In a supplemental 
statement of the case of April 2002, in which the RO reported 
it had consolidated the issues previously on appeal with the 
others, the RO determined that new and material evidence had 
been presented for all claimed disabilities, but that grants 
of service connection therefor were not warranted.

In October 2002, the veteran entered claims of entitlement to 
service connection for PTSD and entitlement to service 
connection for the side effects of Morphine use for 
management of service-connected disabilities.  In regards to 
the claim of service connection for the side effects of 
Morphine use for management of service-connected 
disabilities, this claim has not to date been initially 
adjudicated by the RO and is not now before the Board for 
review.  This issue is referred to the RO for appropriate 
action.

In March 2003 the Board again remanded the veteran's claim 
for further adjudication.  The case was subsequently returned 
to the Board.

The claim of entitlement to service connection for PTSD was 
denied by the RO in October 2004, and in December 2004, the 
veteran initiated an appeal.

In July 1998 and in August 2005, the veteran was afforded 
personal hearings.  The transcripts of the hearings have been 
associated with the veteran's claims folder.

The issues of whether new and material evidence has been 
received to reopen the claim of service connection for a back 
disability, the claim of service connection for a back 
disorder, as secondary to service-connected bilateral ankle 
disability; service connection for a left and right knee 
disability, to include as secondary to the service-connected 
bilateral ankle disability; service connection for myofascial 
pain syndrome, to include as secondary to the service-
connected bilateral ankle disability; service connection for 
a neck disability, to include as secondary to the service-
connected bilateral ankle disability; and service connection 
for post-traumatic stress disorder are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In a December 1989 decision, the Board denied entitlement 
to service connection for multiple joint arthritis.  The 
decision is final.

2.  Evidence submitted since the Board's December 1989 
decision, denying service connection for multiple joint 
arthritis, is either cumulative of previously submitted 
evidence; or is not so significant that it must be considered 
to fairly adjudicate the claim.

3.  In a December 1989 decision, the Board denied entitlement 
to service connection for a bilateral knee disorder.  The 
decision is final.

4.  The evidence received since the December 1989 RO 
decision, denying service connection for a bilateral knee 
disorder, includes evidence which is not cumulative or 
redundant of evidence previously considered, which bears 
directly and substantially upon the matter under 
consideration, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim for service connection. 

5.  The veteran has not submitted any competent medical 
evidence showing that she currently has a left shoulder 
disorder which was due to service or to a service-connected 
disability.

6.  The veteran has not submitted any competent medical 
evidence showing that she currently has a left wrist disorder 
which was due to service or to a service-connected 
disability.


CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted to 
reopen a claim of service connection for multiple joint 
arthritis, and the December 1989 Board decision is final.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2001).

2.  The veteran has submitted new and material evidence since 
the final RO decision in December 1989, and thus the claim of 
service connection for a bilateral knee disorder is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2001).

3.  A left shoulder disorder was not incurred in or 
aggravated by active military service and was not caused by a 
service-connected disability.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303, 3.310 (2005).

4.  A left wrist disorder was not incurred in or aggravated 
by active military service and was not caused by a service-
connected disability.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303, 3.310 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Under 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to her 
claims.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b)(1) 
(2005).  This notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

The April 1997 and May 2000 statements of the case, the April 
2000, April 2002, November 2004, January 2005 and May 2005 
supplemental statements of the case, and March 1999, May 
1999, April 2000, January 2001, November 2002, March 2004, 
November 2004, and February 2005 letters from the RO, gave 
the veteran notice of the evidence necessary to substantiate 
her claims on appeal.  

The evidence development letters dated in January 2001, 
November 2002, March 2004, November 2004, and February 2005 
also advised the veteran of what evidence she was responsible 
for providing and what evidence VA would undertake to obtain.  
The above letters also, in essence, told the veteran to 
submit any pertinent evidence she had in her possession.

Although some of the notice letters in this case were 
provided after the initial denial, the Court has held that 
delayed notice will not ordinarily prejudice a claimant, and 
even that a sufficient remedy for inadequate notice was for 
VA to ensure that the notice was given after the initial 
denial.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).   

The veteran was not prejudiced by the delayed notice.  She 
did not report or submit additional information or evidence 
after the last VCAA notice.  If she had submitted additional 
evidence substantiating her claim, she would have received 
the same benefit as if she submitted the evidence prior to 
initial adjudication.  

There is no identified relevant evidence that has not been 
accounted for.  38 U.S.C.A. § 5103A(b), (c).  The veteran has 
been afforded necessary VA examinations, and pertinent 
medical opinions have been obtained.  

With respect to the decision made below, all notification has 
been given and all relevant available evidence has been 
obtained.  Therefore, the Board concludes that any deficiency 
in compliance with the VCAA has not prejudiced the veteran.  
See ATD Corp. v.  Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Bernard v.  Brown, 4 Vet. App. 384 (1993).  


Pertinent Legal Criteria
New and Material Evidence

In a December 1989 Board decision, the veteran's claims of 
service connection for a multiple joint arthritis and 
bilateral knee disability were denied.  This decision is 
final.  38 U.S.C.A. § 7104.  However, when a claim is the 
subject of a prior final denial, it may nevertheless be 
reopened if new and material evidence is presented or 
secured.  38 U.S.C.A. § 5108.

In June 1996, a written communication from the veteran was 
accepted as a request to reopen her claims of entitlement to 
service connection for multiple joint arthritis and bilateral 
knee disability.

New and material evidence is defined by regulation.  New and 
material evidence is evidence not previously submitted which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2001).

The Board notes here that the provisions of 38 C.F.R. § 
3.156(a) were amended.  See 66 Fed. Reg. 45620- 45632 (August 
29, 2001).  However, the amended version is only applicable 
to claims filed on or after August 29, 2001.  The change in 
the regulation therefore does not impact the present case 
because the veteran filed her claims to reopen in June 1996.

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In Hodge, the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  Id. at 1363.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the United States Court of 
Appeals for Veterans Claims (Court) found that the prior 
holding in Justus, which concluded that the evidence is 
presumed to be credible, was not altered by the Federal 
Circuit decision in Hodge.  However, the "benefit of the 
doubt doctrine" does not apply to the preliminary question as 
to whether new and material evidence has been received to 
reopen a claim.  Martinez v. Brown, 6 Vet.App. 462 (1994).

The Board has a jurisdictional responsibility to determine 
whether a claim previously denied by the RO is properly 
reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed.Cir. 
2001).  Accordingly, the Board must initially determine on 
its own whether there is new and material evidence to reopen 
the claims for service connection for a back disability, 
multiple joint arthritis and bilateral knee disability.




Multiple Joint Arthritis

Evidence of record at the time of the December 1989 Board 
decision included, the veteran's service medical records; VA 
outpatient treatment reports dated from 1985 to August 1986; 
a February 1986 VA examination report which included X-ray 
studies of the left ankle and both hips and were negative for 
a finding of arthritis; numerous lay statements dated in 
December 1986, including a statement from the veteran; a 
November 1987 VA examination report; and a transcript from 
the veteran's personal hearing in 1988 in which she testified 
that the exercises which she was required to perform while on 
active duty, injured her joints and, may have caused multiple 
joint arthritis.  All medical records listed above were 
negative for treatment or diagnosis of multiple joint 
arthritis.  

Based on this evidence, the Board denied the veteran's claim 
for service connection for multiple joint arthritis.  The 
Board based their denial on the fact that the evidence did 
not show service incurrence of multiple joint arthritis, and 
there was no current evidence of multiple joint arthritis 
following service.

Evidence added to the record since the December 1989 Board 
decision consists of VA outpatient treatment records and VA 
examination reports dated from March 1991 to October 2004, 
which are negative for treatment or diagnosis of multiple 
joint arthritis; private medical records dated from December 
1996 to November 2000, which reflect a diagnosis of 
questionable arthritis and multiple joint pains in a January 
1998 treatment record; and 1998 and 2005 hearing transcripts 
in which the veteran essentially reiterated her previous 
contentions.

This evidence is new since at the time of the December 1989 
Board decision there was no showing of a diagnosis of 
questionable arthritis and multiple joint pains.  However, 
the evidence is not material to the claim because it does not 
demonstrate that she in fact has a diagnosis of multiple 
joint arthritis which is due to her period of military 
service from July 1985 to December 1985.  In light of the 
foregoing, there is no new and material evidence to reopen 
the claim of entitlement to service connection for multiple 
joint arthritis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Bilateral Knee Disorder    

Evidence of record at the time of the December 1989 Board 
decision consisted of service medical records which revealed 
evidence of mild effusion and swelling superomedial to the 
left patella in October 1985 following a fall in service.  
The veteran was subsequently seen in the orthopedic clinic 
and exhibited full range of motion of both knees.  Additional 
records include private and VA outpatient treatment reports 
dated from November 1985 to August 1986 which show continuing 
complaints of bilateral knee pain and reflect a diagnosis of 
rule out unstable patellas; private medical records from 
December 1985 to January 1986 are negative for evidence of 
internal derangement or gross subluxation of the patella; and 
a November 1987 VA examination report note that the veteran 
had a history of giving way of both knees and she appeared to 
have lateral riding patellas bilaterally which was confirmed 
by X-ray evidence.  The examiner noted that this was a 
congenital defect.  He opined that the veteran struck her 
knee in service and that may have aggravated her knee on the 
left hand side.  The diagnostic impression was a subluxating 
left knee, possibly aggravated by the fall in August 1985.  
In regards to the veteran's right knee, the examiner 
commented that there was nothing in the claims folder to 
substantiate her claim of service connection.  Lastly, the 
evidence consisted of statements from the veteran, as well as 
a transcript from the veteran's personal hearing in 1988 in 
which she testified that during basic training she fell and 
injured her right knee and gradually her left knee went bad.  
She also alleged that occasionally her knees gave out during 
service.

Based on this evidence, the Board denied the veteran's claim 
for service connection for a bilateral knee disability.  The 
Board based their denial on the fact that the underlying 
nature of the veteran's knee disability had been described in 
terms of a congenital or developmental disorder and that such 
condition could not be considered a disorder for which 
service connection could be granted.  The Board also 
acknowledged the opinion of the VA examiner in the November 
1987 VA examination, as well as the complaints of a swollen 
left knee, but noted that no abnormality of the left knee was 
noted on discharge.  Furthermore, the Board concluded that 
the veteran did not complain of or receive treatment for a 
right knee disorder; therefore there was no evidence of an 
increase in the veteran's underlying knee pathology during 
service and any left knee disability in service was acute and 
transitory and did not result in chronic residuals.   

Evidence added to the record since the December 1989 Board 
decision includes VA outpatient treatment records dated from 
1996 to 2004 which reflect complaints of intermittent left 
knee pain.  In March 1996, the veteran complained of right 
knee pain.  The diagnosis was tendonitis.  A May 1996 VA X-
ray study of the veteran's left knee revealed mild medial 
compartment degenerative joint disease.  

The Board notes that the evidence listed above shows that the 
veteran currently has a bilateral knee disorder which is not 
congenital in nature.  At the time of the 1989 Board decision 
the only evidence of a knee disorder was a diagnosis showing 
that the veteran's bilateral knee disorder was congenital.  
The Board finds that the March 1996 treatment report showing 
a diagnosis of tendonitis of the right knee and a May 1996 X-
ray study revealing mild medial compartment degenerative 
joint disease of the left knee is both new and material 
evidence.  

The evidence is new in that at the time of the 1989 Board 
decision, there was no medical evidence showing a non-
congenital knee disability.  The evidence is also material.  
This evidence, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Having determined that new and material evidence has been 
added to the record, the veteran's previously denied claim 
seeking entitlement to service connection for a bilateral 
knee disorder is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a). 

The claim of service connection for a bilateral knee disorder 
will be discussed in the remand section below. 

Laws and Regulations
Service Connection

Generally, applicable law provides that service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active duty.   38 
U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304 (2005).  Service 
connection may also be granted for certain chronic diseases 
when such diseases are manifested to a compensable degree 
within one year of separation from service.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2005).  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2005).  In order to establish service connection, a claimant 
must generally submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus or 
relationship between the current disability and the in-
service disease or injury.  Pond v. West, 12 Vet. App. 341, 
346 (1999).

Furthermore, service connection may also be established for a 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
When service connection is thus established for a secondary 
condition, the secondary condition shall be considered part 
of the original condition.  Id.  The Court has further held 
that when aggravation of a veteran's nonservice-connected 
disability is proximately due to or the result of a service-
connected disease or injury, it too shall be service 
connected for that degree of aggravation.  Allen v. Brown, 7 
Vet. App. 439, 446 (1995).  Establishing service connection 
on a secondary basis requires evidence sufficient to show: 
(1) that a current disability exists, and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service-connected disability.  Id.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claims or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claims, in which case the claims must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The 
Secretary shall consider all information and lay and medical 
evidence of record in a case before the Secretary with 
respect to benefits under laws administered by the Secretary.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002).

Left Shoulder Disorder   

The veteran contends that her left shoulder disorder is a 
result of her service-connected Achilles tendonitis on the 
left with an ankle sprain, and service-connected Achilles 
tendonitis of the right ankle.  When treated in January 1998, 
the veteran reported that she fell a week and a half ago due 
to her service-connected bilateral ankle disability.  She 
stated that as a result of the fall she injured her left 
shoulder.

Service medical records are negative for treatment or 
diagnosis of a left shoulder disorder.  Her service medical 
records show that she fell and sustained injury to her ankles 
and complained of knee pain.  There were, however, no 
complaints referable to a left shoulder condition.

Treatment records dated from January 1998 to the present 
reflect treatment for a variety of disorders, including 
complaints of bilateral shoulder pain.  A January 1998 VA 
outpatient treatment record reflects complaints of left 
shoulder pain.  The examiner concluded that there was an 
alteration in the veteran's comfort and she had new neck and 
shoulder pains which were secondary to her fall in service.  
In October 2002 the veteran was diagnosed with bilateral 
shoulder pain, probable impingement.  An October 2002 VA X-
ray study of the veteran's shoulders, however, was negative 
for any bony abnormality.  

In the instant case, the January 1998 VA examiner's statement 
cannot be used to support the premise that the veteran 
currently has a left shoulder disorder which is related to a 
service injury.  The physician merely recited history as 
reported by the veteran, and such act does not translate into 
substantiating that the fall which took place in service and 
subsequently injured her ankles, caused a left shoulder 
disorder.  In this regard, the Board observes that the 
veteran's service medical records are negative for any 
complaints, findings or diagnosis related to a shoulder 
disability.  LeShore v. Brown, 8 Vet. App. 406 (1995); Reonal 
v. Brown, 5 Vet. App. 458, (1993).  Moreover, there is no 
competent medical evidence showing that any fall after 
service has resulted in a chronic left shoulder disability.

Upon a review of the evidence, the Board finds that a grant 
of service connection for a left shoulder disorder, to 
include as proximately due to the service-connected left and 
right Achilles tendonitis is not warranted.  The evidence 
fails to include any objective medical evidence which tends 
to support the veteran's contentions.  

The law is clear that when the evidence is in relative 
equipoise as to the merits of an issue, the benefit of the 
doubt in resolving the issue is to be given to the appellant.   
38 U.S.C.A. § 5107(b).  In this case, it is apparent that the 
veteran's claimed left shoulder disorder was not proximately 
due to service or to her service-connected left and right 
Achilles tendonitis, given that the evidence of record is 
completely devoid of evidence supporting that fact.  As such, 
the Board finds that the evidence is not in at least relative 
equipoise, and that the reasonable doubt rule is not for 
application in this case.  The veteran's claim of service 
connection for a left shoulder disorder, to include as 
secondary to left and right Achilles tendonitis is denied.  
See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1991).

Left Wrist Disorder

The veteran contends that her left wrist disorder is a result 
of her service-connected Achilles tendonitis on the left with 
an ankle sprain, and service-connected Achilles tendonitis of 
the right ankle.  When treated in January 1998, the veteran 
stated that her service-connected bilateral ankle disability 
caused her to fall, causing injury to her left wrist.

Service medical records are negative for treatment or 
diagnosis of a left wrist disorder.  Thus, service connection 
on a direct basis is not warranted.

VA outpatient treatment records dated from 1996 to 1998 show 
complaints of left wrist pain.  In December 1996, the veteran 
complained of pain in her left wrist after working.  The 
diagnosis was tendonitis.  

Private treatment records dated from 1997 to 1998 also 
reflect complaints of left wrist pain.  When treated in 
November 1997, the veteran reported that she injured her left 
wrist while in service and then reinjured her left wrist in a 
recent fall.  It further indicated that she was diagnosed 
with carpal tunnel syndrome and had been wearing a left wrist 
brace.  History merely transcribed by a medical professional 
does not amount to competent medical evidence of a nexus 
between the current condition and service.  Thus, this report 
cannot be considered probative evidence in support of the 
claim, as the history reported by the veteran is not 
corroborated by the service medical records or postservice 
medical records on file.

During an April 2001 VA examination the veteran complained of 
pain in her left wrist.  No diagnosis pertaining specifically 
to the veteran's left wrist was rendered.

An August 2001 VA X-ray study of the veteran's left wrist was 
negative for evidence of an acute fracture or dislocation.    

The veteran's assertion that her left wrist disorder 
represents a disability which is due to a service-connected 
disability cannot be considered competent medical evidence.  
As a lay person, she lacks the capability to provide evidence 
that requires specialized knowledge, skill, experience, 
training or education.  The Court has held that if the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet.App. 91 (1993).

Upon a review of the evidence, the Board finds that a grant 
of service connection for a left wrist disorder, to include 
as proximately due to the service-connected left and right 
Achilles tendonitis is not warranted.  The evidence fails to 
include any objective medical evidence which tends to support 
the veteran's contentions.  

The law is clear that when the evidence is in relative 
equipoise as to the merits of an issue, the benefit of the 
doubt in resolving the issue is to be given to the appellant.   
38 U.S.C.A. § 5107(b).  In this case, it is apparent that the 
veteran's claimed left wrist disorder was not proximately due 
to service or to her service-connected left and right 
Achilles tendonitis, given that the evidence of record is 
completely devoid of evidence supporting that fact.  As such, 
the Board finds that the evidence is not in at least relative 
equipoise, and that the reasonable doubt rule is not for 
application in this case.  The veteran's claim of service 
connection for a left wrist disorder, to include as secondary 
to left and right Achilles tendonitis is denied.  See 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).


ORDER

As new and material evidence on the claim for service 
connection for multiple joint arthritis has not been 
received, this claim is not reopened.

As new and material evidence on the claim for service 
connection for a bilateral knee disability has been received, 
this claim is reopened.

Entitlement to service connection for a left shoulder 
disorder, to include as secondary to service-connected 
Achilles tendonitis on the left with an ankle sprain, and 
service-connected Achilles tendonitis of the right ankle is 
denied.

Entitlement to service connection for a left wrist disorder, 
to include as secondary to service-connected Achilles 
tendonitis on the left with an ankle sprain, and service-
connected Achilles tendonitis of the right ankle is denied.


REMAND

The veteran seeks service connection for a low back disorder.  
She argues that her current low back disorder is due to her 
service-connected left and right ankle disabilities.  In the 
alternative, she also claims that her back disability was 
caused by injuries she sustained in service.  Direct service 
connection for a low back disability was denied by the Board 
in December 1989.  This decision is final.  The claim on 
appeal as to whether the veteran has submitted new and 
material evidence to reopen the claim of service connection 
for a back disability will be held in abeyance until the 
claim of secondary service connection for a back disability 
has been adjudicated.

Service connection may be established when the evidence shows 
that a particular disability is proximately due to or the 
result of a disability for which service connection has 
already been established.  38 C.F.R. § 3.310(a) (2005).  In 
this regard, the Court has stated that, when aggravation of a 
veteran's non-service-connected condition is proximately due 
to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

Service medical records are negative for complaints or 
diagnosis of, or treatment for, a low back disorder.

Post-service, during an April 2001 VA examination the veteran 
complained of low back pain which radiated to both legs but 
primarily to the left leg.  The examiner found that though 
the veteran complained of pain throughout various other areas 
of her body, her main complaint consisted of pain in her back 
coupled with a radiating pain down her left side.  

An April 2001 VA medical opinion from a VA orthopedic surgeon 
concluded that the veteran had symptoms which were associated 
with her low back and some left sciatica.  The examiner 
reviewed a June 1999 MRI study of the veteran's spine as well 
as a November 2000 MRI of the lumbar spine and found that the 
veteran's primary complaint was low back pain and left 
sciatica which was accentuated by the usual maneuvers, namely 
increased intraabdominal pressure such as coughing, sneezing, 
or bowel movements, prolonged sitting, bending and lifting.  

The veteran again underwent a VA examination in October 2001.  
The pertinent diagnosis was chronic low back pain and in the 
report the examiner noted that the veteran had degenerative 
disc disease of the cervical spine.  The examiner opined that 
the veteran's ankle injuries and arch loss could have 
contributed to the changes in her spinal alignment which 
contributed to her degenerative disc disease and myalgias 
resulting in chronic back pain.  

In the interest of due process and fairness, the Board is of 
the opinion that the veteran should be afforded a VA 
examination to determine the etiology of the low back 
disorder and cervical spine disorder.

With respect to the veteran's claim for myofascial pain 
syndrome, the Board finds that the record is not clear as to 
whether the veteran currently has the condition, and if so, 
whether it is related to service.  In this regard, the record 
shows that in September 2000, B. K. F. diagnosed the veteran 
as having myofascial pain which he relates to injuries the 
veteran sustained in service.  In April 2001, a VA examiner, 
based on the veteran's primary complaint of low back pain, 
stated that there was not even the slightest suggestion of 
any complaints of myofascial pain syndrome, fibromyalgia, 
fibromyositis, etc.  Subsequent records, however, show that 
the veteran complained of pain in multiple joints and that 
she received diagnoses which included pain disorder with 
diffuse myalgias, and myofascial pain syndrome.  (See reports 
dated January 2002, March 2003, July 2003, and April 2004).  
Given the foregoing, the veteran should be scheduled for a VA 
examination to address the raised question as to whether she 
has myofascial pain syndrome which is related to service or 
to the service-connected bilateral ankle disability.

In regards to the veteran's PTSD, it is noted that the 
veteran seeks service connection for PTSD, secondary to 
personal assault.

During the veteran's August 2005 personal hearing she stated 
that she was in receipt of Social Security Disability 
benefits due to a diagnosis of PTSD.  The claims folder does 
not reflect that the veteran's records underlying the Social 
Security Administrations determination have been obtained.  
38 U.S.C.A. § 5103A(b)(1) (West 2002); Murinscak v. 
Derwinski, 2 Vet. App. 363 (1992).  The United States Court 
of Appeals for Veterans Claims has imposed a virtually 
absolute duty to obtain Social Security records.  Woods v. 
Gober, 14 Vet. App. 214, 222 (2000); Baker v. West, 11 Vet. 
App. 163, 169 (1998).  



Given the foregoing, this case is REMANDED for the following:

1.  The veteran should be afforded an 
appropriate VA examination, e.g., 
orthopedic, to determine the etiology of 
a low back disability, neck disability, 
bilateral knee disability and myofascial 
pain syndrome.  All indicated testing 
should be conducted and all clinical 
manifestations should be reported in 
detail.  Based on the examination and a 
review of the record:  
      
(a) The medical specialist is 
requested to render an opinion as 
to whether it is at least as likely 
as not (i.e., to at least a 50-50 
degree of probability) that any 
currently diagnosed low back 
disability, neck disability, 
bilateral knee disability, and/or 
myofascial pain syndrome was caused 
by military service, including the 
falls and injuries noted in 
service. 

(b) The physician should offer an 
opinion as to whether it is as 
likely as not that the veteran's 
diagnosed low back disability, neck 
disability, bilateral knee 
disability and/or myofascial pain 
syndrome, was caused by or 
aggravated by her service-connected 
left or right ankle disabilities.  

(c) The physician is requested to 
address the opinion expressed by 
the VA examiner in October 2001 (to 
the effect that the veteran's ankle 
injuries could have contributed to 
the changes in her spinal alignment 
and contributed to her low back 
disorder).  In this regard, the 
examiner should also state whether 
any spinal alignment changes which 
are specifically due to the 
service-connected bilateral ankle 
disability caused a bilateral knee 
disability, neck disability and/or 
myofascial pain syndrome. 

(d) A complete rationale should be 
provided for all opinions 
expressed.  The veteran's claims 
file must be made available to the 
examiner in conjunction with the 
examination, and the examination 
report should indicate whether the 
veteran's medical records were 
reviewed.
				
NOTE:  The term "at least as likely 
as not" does not mean merely within 
the realm of medical possibility, but 
rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that 
it is as medically sound to find in 
favor of causation as it is to find 
against it

2.  Obtain from the Social Security 
Administration the records pertinent to 
the veteran's claim for Social Security 
disability benefits (claimed as due to 
PTSD), as well as the medical records 
relied upon concerning that claim.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  If the veteran 
fails to report for any scheduled 
examination, a copy of the examination 
notification must be associated with 
the claims folder.  The veteran is 
hereby advised that failure to report 
for a scheduled VA examination without 
good cause shown may result in the 
denial of her claims.

4.  After ensuring that all the above 
development has been completed, re-
adjudicate the claim as to whether new 
and material evidence has been received 
to reopen the claim of service 
connection for a back disability, the 
claim of service connection for a back 
disorder, as secondary to service-
connected bilateral ankle disability; 
service connection for a left and right 
knee disability, to include as 
secondary to the service-connected 
bilateral ankle disability; service 
connection for myofascial pain 
syndrome, to include as secondary to 
the service-connected bilateral ankle 
disability; service connection for a 
neck disability, to include as 
secondary to the service-connected 
bilateral ankle disability; and service 
connection for post-traumatic stress 
disorder.  If any claim remains denied, 
issue a supplemental statement of the 
case, before returning the case to the 
Board, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________	
	____________________________
D. C. Spickler					Lawrence M. Sullivan
      Veterans Law Judge					Veterans Law 
Judge
      Board of Veterans' Appeals			Board of 
Veterans' Appeals


______________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


